In re Plaquemines Parish Commission Council and Chalin 0. Perez, applying for Writ of Review. Parish of Plaquemines. No. 21-548.
Writ granted. The ruling of the trial judge maintaining the exception of prematurity is reversed and set aside. The case is remanded for further proceedings according to law, including a hearing as prayed for.
SUMMERS, C. J., dissents.
The ruling of the trial judge is correct.
DIXON, J., dissents.
The writ should not be granted. The judgment of the trial court is correct.
BLANCHE, J., dissents.
Until an indictment is returned there is no prosecution from which the district attorney may be recused. Furthermore, I am unwilling to recuse any district attorney in the performance of his duties while investigating any case for the grand jury and in particular cases where the district attorney investigates other public officials.